DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 19 August 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of JP 51-79710 since it is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 12 is objected to because of the following informalities:  the phrase “wherein the the tenoning system” repeats the word “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
For claim 12, the phrases “the infeed system is configured to brake down the veneer or plywood sheet” and “the tenoning system is configured to perform” are indefinite.  The claim is a method claim and thus it is unclear if applicant is claiming the infeed system actually brakes down the veneer or sheet and the tenoning system actually performs one or more of the following cutting processes or if applicant is claiming that those devices are capable of performing those functions but do not need to actually perform those functions.  For the same reason the phrase “the tenoning system is configured to perform one or more of the following operations of process”.  The phrase “through a tenoning system, such as a double end tenoner” is indefinite as it is unclear if applicant is claiming the double end tenoner as an optional limitation or if applicant is attempting to claim the tenoning system is a double end tenoner.  The method steps of “applying adhesive to one or more structural joints; applying pressure to the one or more structural joints; cutting joined panels to length; and conveying cut joined panels to sander” are indefinite as the process can simply be cleaning up an edge and thus no structural joints are formed.  It is also unclear if these are part of the limitation “configured to perform one or more of the following operations of process” or required steps in addition to those operations of process.  
For claims 15-17, the claims are indefinite as each one is directed to the one or more processes that the tenoning system is configured to perform.  As such, it is unclear if applicant is claiming these limitations as an alternative if their process is the one or more or if applicant is attempting to claim that the one or more processes now include the process the claim is further limiting.
For claims 18-21, the claims are directed to the gluing process but as discussed above for claim 12, it is unclear if the gluing step is a required process or not.  This is due to it both being unclear if the gluing step is part of the “one or more of the following operations of process” and the step requiring the glue to be applied to one or more structural joints but forming the structural joint is part of the “one or more” and thus may not be performed (and it also being unclear if that step is actually being claimed).
Further, for claims 20-21, they depend on claim 19 which claims the glue either has or does not have resin but are directed to the type of resin used.  As such it is unclear if these claims are attempting to further limit claim 19 as now the adhesive is a glue with resin or if these are merely directed to the alternative limitation of when the glue has resin and thus has no patentable weight when the glue does not have resin.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1), as best understood due to the 112(b) issues above, as being anticipated by U.S. Patent No. 6,701,984 to Lamontagne et al (Lamontagne).
Concerning claim 12, Lamontagne discloses a method for manufacturing a laminated wood product with a structural joint, comprising: 
processing a veneer or plywood sheet stock (10) by an infeed system (108, 120), wherein the infeed system is configured to break down the veneer or plywood sheet stock to individual sheets or panels (column 3, lines 35-40 or column 6, lines 40-42); 
conveying each individual sheet or panel through a tenoning system, such as a double end tenoner, wherein the tenoning system is configured to perform one or more of the following operations of process (while the remaining process steps are being considered as intended use of the tenoning system and thus are not actually being claimed, it will be pointed out below where the prior art discloses such steps): 

performing a fine structural joint cut on an edge of the individual sheet or panel (column 3, lines 36-40 or column 6, line 66 to column 7, line 2); and 
performing a final structural joint cut on an edge of the individual sheet or panel (if the initial cut is the one in figure 2, then the final would be that of figure 5); 
applying adhesive to one or more structural joints (column 3, lines 65-67 or column 7, lines 2-5); 
applying pressure to the one or more structural joints (column 4, lines 40-46 or column 7, lines 6-8); 
cutting joined panels to length (column 4, lines 50-52 or column 7, lines 8-10); and 
conveying cut joined panels to sander to establish consistent thickness sizing and surface uniformity (column 5, lines 50-52 or column 7, lines 15-20), thereby manufacturing a laminated wood product with one or more structural joints.
Concerning claim 13, Lamontagne discloses the infeed system (108, 120) is a vacuum feeder or a bottom feed device (as it is a lug chain conveyor and thus feeds via the bottom of the workpiece i.e. a bottom feed device).
Concerning claim 14, Lamontagne discloses the tenoning system is a double end tenoner (as discussed in both column 5, lines 28-32 and column 6, line 66 to column 7, line 2 the tenons i.e. the joints are formed on both sides).
Concerning claim 15, Lamontagne discloses cleaning up one edge of the individual sheet or panel is by configuring a first profile head of the tenoning system to clean up an edge of the individual sheet or panel and remove a rough portion of a joint column 5, lines 50-52 or column 7, lines 15-20.
Concerning claim 16, Lamontagne discloses performing a fine structural joint cut on an edge of the individual sheet or panel is by configuring a second profile head of the tenoning system to perform the fine structural joint cut on the edge of the individual sheet or panel  (column 6, line 66 to column 7, line 2).
Concerning claim 17, Lamontagne discloses performing a final structural joint cut on an edge of the individual sheet or panel is by configuring a third head (160) of the tenoning system to perform the final structural joint cut on the edge of the individual sheet or panel.
Concerning claim 19, Lamontagne discloses the adhesive is glue with or without resin (see column 4, lines 10-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamontagne in view of U.S. Patent No. 5,662,760 to Tsuda (Tsuda).
Concerning claim 18, Lamontagne does not disclose transferring the one or more sheets or panels to a drying line prior to applying the adhesive.
Tsuda discloses a method of manufacturing a laminated wood product comprising: processing a veneer or plywood sheet stock (16) by an infeed system, wherein the infeed system is configured to break down the veneer or plywood sheet stock to individual sheets or panels (5); conveying each individual sheet or panel through a tenoning system, such as a double end tenoner, wherein the tenoning system is configured to perform one or more of the following operations of process: cleaning up an edge of the individual sheet or panel (column 3, lines 34-37) and further comprising transferring the one or more sheets or panels to a drying line (column 3, lines 15-26) prior to applying the adhesive (column 3, lines 31-33).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the drying line of Tsuda to the process of Lamontagne because, as disclosed by Tsuda, this stabilizes the veneer sheet in a smoothing state (column 3, lines 15-26).

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamontagne.
Concerning claims 20-21, Lamontagne does not disclose resin.  However, it has been held to be within the general skill of a worker in the art to select material on the basis of its suitability for the intended use as a matter of obvious design choice.  As discussed by Lamontagne, the composition of the glue depends on the projected use of the boards and relevant standards (column 4, lines 3-8) and as such choosing a glue with a resin comprises polyurethane, melamine, resorcinol, or any combination thereof or a resin that is not an impregnated resin can be easily determined by a person of ordinary skill in the art (it is also noted that these types of glues are well known for use in joining wood).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2014/0370231 discloses a similar process comprising: processing a veneer or plywood sheet stock by an infeed system, wherein the infeed system is configured to break down the veneer or plywood sheet stock to individual sheets or panels (¶¶28-29 and steps 20 or 30); conveying each individual sheet or panel through a tenoning system, such as a double end tenoner, wherein the tenoning system is configured to perform one or more of the following operations of process: cleaning up an edge of the individual sheet or panel (¶39).  See also U.S. Patent Application Publication No. 2007/0125448 (figure 7), U.S. Patent No. 3,888,715 which also discloses applying adhesive and then pressing and U.S. Patent No. 8,927,085 which also discloses sanding (step 450) of the final combined board.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
08/13/2021